DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA on 09/18/2018. It is noted, however, that applicant has not filed a certified copy of the 201811089427.8 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the first second" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105245456 A (listed as D2 in PCT report, and translated version is provided), hereinafter D2 in view of Tremblay et al. US 20150334045 A1, hereinafter Tremblay.
Regarding claim 1, D2 teaches  a method implemented by a computing device (D2: Page 3 - Contents of the Invention), the method comprising:
receiving a first packet sent by a target virtual machine (D2: Page 8 – Example 1 1st paragraph - vswitch is a software module in HOST, and its function is to be responsible for message forwarding between VMs or between VMs and network cards); 
input port information to the first packet to obtain a second packet (D2: page 8 5th para  - The processing module modifying the characteristics of the data packet includes: modifying the matching item of the matching source port information into the packet characteristic identified by the host to replace the source port number information); and
forwarding the second packet to a network card device, to cause the network device to determine a corresponding first forwarding rule based on the input port information 
(D2: Page 8 3rd to the last paragraph – As shown in Figure 6, the forwarding process of the message after the above process is as follows: when the VM sends a message, the message is directly handed over to the NIC hardware for processing through the SR-IOV technology. The forwarding rules are processed and forwarded by the network card hardware. If the network card cannot process the message, the message will be returned to the vswitch for processing using the default rules of the network card. It is processed by the network card. When the network card finds that the message is sent from the vswitch connection port, it forwards it directly from the uplink port. Page 7 1st paragraph and page 6 2nd to last paragraph), and
perform forwarding processing on the second packet based on the first forwarding rule 
(D2: Page 8 2nd last paragraph – The processing flow of the message received from the uplink port of the network card that needs to be sent to the HOST is similar to the above process, the difference is that the network card receives the message from the uplink port and searches for the forwarding rules of the network card. If it can match, it will be sent directly to the VM through SR-IOV. Matches are sent to the vswitch for processing using the default rules, and then sent to the VM after processing by the vswitch).
It is noted that D2 does not explicitly disclose: adding input port information to the first packet to obtain a second packet.
However, Tremblay from the same or similar fields of endeavor teaches the use of: adding input port information to the first packet to obtain a second packet (Tremblay: para.  [0057] virtual switches on the physical servers add the information about the ingress port (e.g. the vnic) on which the packet is received into the packet header and forwards the packet to the centralized switch. The centralized switch can apply the flow rules as if the all the ports were connected to that switch. The centralized switch can either be a physical switch or a virtual switch including software running on a physical server); 
forwarding the second packet to a network card device, to cause the network device to determine a corresponding first forwarding rule based on the input port information (Tremblay: para.  [0057] virtual switches on the physical servers add the information about the ingress port (e.g. the vnic) on which the packet is received into the packet header and forwards the packet to the centralized switch. The centralized switch can apply the flow rules as if the all the ports were connected to that switch. The centralized switch can either be a physical switch or a virtual switch including software running on a physical server. Para. [0059] Flow rule 160 will again be used to illustrate the approach of FIG. 5. Flow rule 160 comprises match fields source IP address=x, ingress port=S1-1 and action to send packet to port S3-2. Flow switch 104 translates and decomposes flow rule 160 similar to the example of FIG. 4. However, in the example of FIG. 5, a further rule portion must be installed in the central switch 118). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Tremblay in the method of D2. One of ordinary skill in the art would be motivated to do so for enhance the virtual network offerings in the cloud by providing a virtual flow network as part of the virtual infrastructure rather than limiting the connectivity services to basic L2 and L3 services. This enables an application provider to move a large set of virtualized applications, service chaining of network functions in particular, to the cloud (Tremblay: para. [0076]).

Regarding claim 5, D2 and Tremblay teach the method as recited in claim 1, further comprising receiving the second packet from the network card device after the second packet is forwarded to the network card device, the second packet being marked as a matching failure packet (D2 Page 6 last paragraph - For individual data packets that cannot be processed, (corresponds to second packet being decided (or marked) as a matching failure packet)  they are sent back to the HOST, and the vswitch (virtual switch) is still used in the Host to process and forward them. Default rules need to be set on the network card chip. , return the packets that cannot be processed to the vswitch for processing, and send the packets to the network card chip after the vswitch processes them directly from the uplink port. Page 8). 

Regarding claim 6, D2 and Tremblay teach the method as recited in claim 5, further comprising: performing forwarding processing on the second packet after receiving the second packet marked as the matching failure packet from the network card device; and
sending the first forwarding rule to the network card device (D2 Page 6 last paragraph - For individual data packets that cannot be processed, (corresponds to second packet being decided (or marked) as a matching failure packet)  they are sent back to the HOST, and the vswitch (virtual switch) is still used in the Host to process and forward them. Default rules need to be set on the network card chip. , return the packets that cannot be processed to the vswitch for processing, and send the packets to the network card chip after the vswitch processes them directly from the uplink port. Page 8 Example 1 - The following takes the HOST sending to the NIC as an example to introduce the initialization process, the processing process of the next entry, and the forwarding process of the message). 

Regarding claim 7, D2 teaches one or more computer readable media storing executable instructions that, when executed by one or more processors (D2: Page 8 – Example 1 1st paragraph - vswitch is a software module in HOST, and its function is to be responsible for message forwarding between VMs or between VMs and network cards), cause the one or more processors to perform acts comprising: receiving a second packet from a virtual switch, the second packet being obtained input port information to a first packet that is sent by a target virtual machine (D2: Page 8 3rd to the last paragraph – As shown in Figure 6, the forwarding process of the message after the above process is as follows: when the VM sends a message, the message is directly handed over to the NIC hardware for processing through the SR-IOV technology. The forwarding rules are processed and forwarded by the network card hardware. If the network card cannot process the message, the message will be returned to the vswitch for processing using the default rules of the network card. It is processed by the network card. When the network card finds that the message is sent from the vswitch connection port, it forwards it directly from the uplink port. Page 7 1st paragraph and page 6 2nd to last paragraph);
determining a corresponding first forwarding rule based on the input port information (D2: Page 8 3rd to the last paragraph – As shown in Figure 6, the forwarding process of the message after the above process is as follows: when the VM sends a message, the message is directly handed over to the NIC hardware for processing through the SR-IOV technology. The forwarding rules are processed and forwarded by the network card hardware. If the network card cannot process the message, the message will be returned to the vswitch for processing using the default rules of the network card. It is processed by the network card. When the network card finds that the message is sent from the vswitch connection port, it forwards it directly from the uplink port. Page 7 1st paragraph and page 6 2nd to last paragraph); and
performing forwarding processing on the second packet based on the first forwarding rule (D2: Page 8 2nd last paragraph – The processing flow of the message received from the uplink port of the network card that needs to be sent to the HOST is similar to the above process, the difference is that the network card receives the message from the uplink port and searches for the forwarding rules of the network card. If it can match, it will be sent directly to the VM through SR-IOV. Matches are sent to the vswitch for processing using the default rules, and then sent to the VM after processing by the vswitch).
It is noted that D2 does not explicitly disclose: the second packet being obtained after the virtual switch adds input port information to a first packet that is sent by a target virtual machine.
However, Tremblay from the same or similar fields of endeavor teaches the use of: the second packet being obtained after the virtual switch adds input port information to a first packet that is sent by a target virtual machine (Tremblay: para.  [0057] virtual switches on the physical servers add the information about the ingress port (e.g. the vnic) on which the packet is received into the packet header and forwards the packet to the centralized switch. The centralized switch can apply the flow rules as if the all the ports were connected to that switch. The centralized switch can either be a physical switch or a virtual switch including software running on a physical server); 
determining a corresponding first forwarding rule based on the input port information (Tremblay: para.  [0057] virtual switches on the physical servers add the information about the ingress port (e.g. the vnic) on which the packet is received into the packet header and forwards the packet to the centralized switch. The centralized switch can apply the flow rules as if the all the ports were connected to that switch. The centralized switch can either be a physical switch or a virtual switch including software running on a physical server. Para. [0059] Flow rule 160 will again be used to illustrate the approach of FIG. 5. Flow rule 160 comprises match fields source IP address=x, ingress port=S1-1 and action to send packet to port S3-2. Flow switch 104 translates and decomposes flow rule 160 similar to the example of FIG. 4. However, in the example of FIG. 5, a further rule portion must be installed in the central switch 118). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Tremblay in the method of D2. One of ordinary skill in the art would be motivated to do so for enhance the virtual network offerings in the cloud by providing a virtual flow network as part of the virtual infrastructure rather than limiting the connectivity services to basic L2 and L3 services. This enables an application provider to move a large set of virtualized applications, service chaining of network functions in particular, to the cloud (Tremblay: para. [0076]).

Regarding claim 8, D2 and Tremblay teach the one or more computer readable media as recited in claim 7, wherein determining the corresponding first forwarding rule based on the input port information comprises: searching for a forwarding rule matching the input port information (Tremblay: para. [0059] Flow rule 160 will again be used to illustrate the approach of FIG. 5. Flow rule 160 comprises match fields source IP address=x, ingress port=S1-1 and action to send packet to port S3-2. Flow switch 104 translates and decomposes flow rule 160 similar to the example of FIG. 4. However, in the example of FIG. 5, a further rule portion must be installed in the central switch 118) and other information included in the second packet from a list of forwarding rules (Tremblay: para. [0058 & 0061-0062] and FIG. 5 All packets transiting between the VMs are forwarded to a centralized switch (for example, physical switch 118) that stores all rules for that flow network instance. The packets entering the flow network (e.g. from the VM nics) can be tagged to identify the source port of the flow network and forwarded to the centralized switch where the flow rules are applied). One of ordinary skill in the art would be motivated to do so for enhance the virtual network offerings in the cloud by providing a virtual flow network as part of the virtual infrastructure rather than limiting the connectivity services to basic L2 and L3 services. This enables an application provider to move a large set of virtualized applications, service chaining of network functions in particular, to the cloud (Tremblay: para. [0076]).

Regarding claim 9, D2 and Tremblay teach the one or more computer readable media as recited in claim 8, wherein determining the corresponding first forwarding rule based on the input port information further comprises: obtaining the forwarding rule matching the input port information (Tremblay: para. [0059] Flow rule 160 will again be used to illustrate the approach of FIG. 5. Flow rule 160 comprises match fields source IP address=x, ingress port=S1-1 and action to send packet to port S3-2. Flow switch 104 translates and decomposes flow rule 160 similar to the example of FIG. 4. However, in the example of FIG. 5, a further rule portion must be installed in the central switch 118) and other information included in the second packet from the list of forwarding rules (Tremblay: para. [0058 & 0061-0062] and FIG. 5 All packets transiting between the VMs are forwarded to a centralized switch (for example, physical switch 118) that stores all rules for that flow network instance. The packets entering the flow network (e.g. from the VM nics) can be tagged to identify the source port of the flow network and forwarded to the centralized switch where the flow rules are applied); and setting the obtained forwarding rule as the first forwarding rule (D2 Page 6 last paragraph - For individual data packets that cannot be processed, (corresponds to second packet being decided (or marked) as a matching failure packet)  they are sent back to the HOST, and the vswitch (virtual switch) is still used in the Host to process and forward them. Default rules need to be set on the network card chip. , return the packets that cannot be processed to the vswitch for processing, and send the packets to the network card chip after the vswitch processes them directly from the uplink port. Page 8). One of ordinary skill in the art would be motivated to do so for enhance the virtual network offerings in the cloud by providing a virtual flow network as part of the virtual infrastructure rather than limiting the connectivity services to basic L2 and L3 services. This enables an application provider to move a large set of virtualized applications, service chaining of network functions in particular, to the cloud (Tremblay: para. [0076]).

Regarding claim 10, D2 and Tremblay teach the one or more computer readable media as recited in claim 8, wherein determining the corresponding first forwarding rule based on the input port information further comprises: failing to obtain the forwarding rule (D2: Page 8 3rd to the last paragraph – As shown in Figure 6, the forwarding process of the message after the above process is as follows: when the VM sends a message, the message is directly handed over to the NIC hardware for processing through the SR-IOV technology. The forwarding rules are processed and forwarded by the network card hardware. If the network card cannot process the message, the message will be returned to the vswitch for processing using the default rules of the network card. It is processed by the network card. When the network card finds that the message is sent from the vswitch connection port, it forwards it directly from the uplink port. Page 7 1st paragraph and page 6 2nd to last paragraph) matching the input port information and other information included in the second packet from the list of forwarding rules (Tremblay: para. [0053] For flow rule 160, the match fields are source IP address=x (which can be any specified IP address) and ingress port=S1-1). One of ordinary skill in the art would be motivated to do so for enhance the virtual network offerings in the cloud by providing a virtual flow network as part of the virtual infrastructure rather than limiting the connectivity services to basic L2 and L3 services. This enables an application provider to move a large set of virtualized applications, service chaining of network functions in particular, to the cloud (Tremblay: para. [0076]).

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105245456 A (listed as D2 in PCT report, and translated version is provided), hereinafter D2 in view of Hyoudou US 20190280980 A1, hereinafter Hyoudou
Regarding claim 15, D2 teaches an apparatus (D2: Page 8 – Example 1 1st paragraph - vswitch is a software module in HOST, and its function is to be responsible for message forwarding between VMs or between VMs and network cards) comprising:
one or more processors; and memory storing executable instructions that, when executed by one or more processors (D2: Page 8 – Example 1 1st paragraph - vswitch is a software module in HOST, and its function is to be responsible for message forwarding between VMs or between VMs and network cards), cause the one or more processors to perform acts comprising:
obtaining a first packet to be forwarded (D2: Page 8 3rd to the last paragraph – As shown in Figure 6, the forwarding process of the message after the above process is as follows: when the VM sends a message, the message is directly handed over to the NIC hardware for processing through the SR-IOV technology. The forwarding rules are processed and forwarded by the network card hardware. If the network card cannot process the message, the message will be returned to the vswitch for processing using the default rules of the network card. It is processed by the network card. When the network card finds that the message is sent from the vswitch connection port, it forwards it directly from the uplink port. Page 7 1st paragraph and page 6 2nd to last paragraph);
obtaining a first forwarding rule that matches the first packet according to information included in the first packet (D2: Page 8 3rd to the last paragraph – As shown in Figure 6, the forwarding process of the message after the above process is as follows: when the VM sends a message, the message is directly handed over to the NIC hardware for processing through the SR-IOV technology. The forwarding rules are processed and forwarded by the network card hardware. If the network card cannot process the message, the message will be returned to the vswitch for processing using the default rules of the network card. It is processed by the network card. When the network card finds that the message is sent from the vswitch connection port, it forwards it directly from the uplink port. Page 7 1st paragraph and page 6 2nd to last paragraph);
processing the first packet based on the first forwarding rule (D2: Page 8 4th to the last paragraph – As shown in Figure 5, the processing flow of the published entry is that when the SDN controller publishes the entry to the vswitch, the hook function installed on the vswitch intercepts the issued entry and analyzes the entry rules. If the issued entry rules are analyzed If the network card hardware forwarding table is considered to be supported, then the forwarding rules will be delivered to the network card. If the analysis shows that the rules are complex and the network card hardware forwarding table cannot be supported, the rules will be delivered to the vswitch. If there is matching source port information in the rules, the matching items need to be modified. Replace the source port number information with the packet characteristics that can be recognized by the vswitch), and 
forwarding the second packet to the virtual switch. (D2: Page 8 4th to the last paragraph – As shown in Figure 5, the processing flow of the published entry is that when the SDN controller publishes the entry to the vswitch, the hook function installed on the vswitch intercepts the issued entry and analyzes the entry rules. If the issued entry rules are analyzed If the network card hardware forwarding table is considered to be supported, then the forwarding rules will be delivered to the network card. If the analysis shows that the rules are complex and the network card hardware forwarding table cannot be supported, the rules will be delivered to the vswitch. If there is matching source port information in the rules, the matching items need to be modified. Replace the source port number information with the packet characteristics that can be recognized by the vswitch)
It is noted that D2 does not explicitly disclose: adding output port information to the first packet to obtain a second packet; and forwarding the second packet to the virtual switch.
However, Hyoudou from the same or similar fields of endeavor teaches the use of:
adding output port information to the first packet to obtain a second packet; and forwarding the second packet to the virtual switch (Hyoudou: para. [0083] NIC 2 a acquires Po which is the PID (PID after conversion) of the entry corresponding to Out_port:FPo of the metadata M from the output port conversion table (step S33). Then, the NIC 2 a acquires Pi which is the PID (PID after conversion) of the entry corresponding to In_port:FPi of the metadata M from the output port conversion table (step S34). Then, the NIC 2 a updates In_port and Out_port of the metadata M to Pi and Po, respectively, and outputs Pi and Po to the crossbar switch 36 e (step S35). Fig. 8 and para. [0079-0083]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Hyoudou in the method of D2. One of ordinary skill in the art would be motivated to do so for inter-NIC transfer processing circuit 35 executes packet transmission/reception with another NIC 2 a via the I/O bus DMA controller 31. The relay circuit 36 is an offload relay circuit to which the relay function of the virtual switch 6 is offloaded (Hyoudou: para. [0043]).

Regarding claim 19, D2 and Hyoudou teach the apparatus as recited in claim 15, wherein adding the output port information to the first packet comprises:
adding the output port information or input port information to a predetermined field of metadata of the first packet (Hyoudou: para. [0083] NIC 2 a acquires Po which is the PID (PID after conversion) of the entry corresponding to Out_port:FPo of the metadata M from the output port conversion table (step S33). Then, the NIC 2 a acquires Pi which is the PID (PID after conversion) of the entry corresponding to In_port:FPi of the metadata M from the output port conversion table (step S34). Then, the NIC 2 a updates In_port and Out_port of the metadata M to Pi and Po, respectively, and outputs Pi and Po to the crossbar switch 36 e (step S35). Fig. 8 and para. [0079-0083]). One of ordinary skill in the art would be motivated to do so for inter-NIC transfer processing circuit 35 executes packet transmission/reception with another NIC 2 a via the I/O bus DMA controller 31. The relay circuit 36 is an offload relay circuit to which the relay function of the virtual switch 6 is offloaded (Hyoudou: para. [0043]).

Claim(s) 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D2 and Tremblay as applied to claim 1 above, and further in view of Hyoudou US 20190280980 A1, hereinafter Hyoudou.
Regarding claim 2, D2 and Tremblay teach the method as recited in claim 1, wherein adding the input port information to the first packet to obtain the second packet comprises: adding the input port information to the first packet, and setting a identification for the first packet to obtain the second packet (Tremblay: para.  [0057] virtual switches on the physical servers add the information about the ingress port (e.g. the vnic) on which the packet is received into the packet header and forwards the packet to the centralized switch. The centralized switch can apply the flow rules as if the all the ports were connected to that switch. The centralized switch can either be a physical switch or a virtual switch including software running on a physical server; and para. [0053]).
It is noted that D2 and Tremblay do not explicitly disclose: setting a hardware acceleration identification for the first packet to obtain the second packet
However, Hyoudou from the same or similar fields of endeavor teaches the use of: setting a hardware acceleration identification for the first packet to obtain the second packet (Hyoudou Para. [0011] setting information regarding setting of hardware offload functions of the plurality of NICs is acquired from a plurality of hypervisors and a hypervisor in which the VM is disposed is selected based on the setting information, and as a result, the VM is disposed by considering the setting of a hardware offload function. Para. [0043] inter-NIC transfer processing circuit 35 executes packet transmission/reception with another NIC 2 a via the I/O bus DMA controller 31. The relay circuit 36 is an offload relay circuit to which the relay function of the virtual switch 6 is offloaded. The relay circuit 36 searches for an action corresponding to input packet information (including an output to the reception destination port), and executes the action. The NIC 2 a is an example of an offload device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Hyoudou in the method of D2 and Tremblay. One of ordinary skill in the art would be motivated to do so for  inter-NIC transfer processing circuit 35 executes packet transmission/reception with another NIC 2 a via the I/O bus DMA controller 31. The relay circuit 36 is an offload relay circuit to which the relay function of the virtual switch 6 is offloaded (Hyoudou: para. [0043]).

Regarding claim 3, D2 and Tremblay teach the method as recited in claim 1, wherein adding the input port information to the first packet comprises: adding the input port information to a predetermined field (Tremblay: para.  [0057] virtual switches on the physical servers add the information about the ingress port (e.g. the vnic) on which the packet is received into the packet header and forwards the packet to the centralized switch. The centralized switch can apply the flow rules as if the all the ports were connected to that switch. The centralized switch can either be a physical switch or a virtual switch including software running on a physical server; and para. [0053]).
It is noted that D2 and Tremblay do not explicitly disclose: a predetermined field of metadata of the first packet. 
However, Hyoudou from the same or similar fields of endeavor teaches the use of: a predetermined field of metadata of the first packet (Hyoudou Para. [0044 & 0080] classification circuit 39 analyzes header information of the reception packet, and adds the header information to the metadata assigned to the reception packet by the virtual port processing circuit 32. The metadata is used in the relay circuit 36). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Hyoudou in the method of D2 and Tremblay. One of ordinary skill in the art would be motivated to do so for inter-NIC transfer processing circuit 35 executes packet transmission/reception with another NIC 2 a via the I/O bus DMA controller 31. The relay circuit 36 is an offload relay circuit to which the relay function of the virtual switch 6 is offloaded (Hyoudou: para. [0043]). 

Regarding claim 13, D2 and Tremblay teach the one or more computer readable media as recited in claim 8, wherein determining the corresponding first forwarding rule based on the input port information comprises: determining the corresponding first forwarding rule based on the input port information (Tremblay: para.  [0057] virtual switches on the physical servers add the information about the ingress port (e.g. the vnic) on which the packet is received into the packet header and forwards the packet to the centralized switch. The centralized switch can apply the flow rules as if the all the ports were connected to that switch. The centralized switch can either be a physical switch or a virtual switch including software running on a physical server. Para. [0059] Flow rule 160 will again be used to illustrate the approach of FIG. 5. Flow rule 160 comprises match fields source IP address=x, ingress port=S1-1 and action to send packet to port S3-2. Flow switch 104 translates and decomposes flow rule 160 similar to the example of FIG. 4. However, in the example of FIG. 5, a further rule portion must be installed in the central switch 118).  
It is noted that D2 and Tremblay do not explicitly disclose: if the second packet includes a hardware acceleration identification.
However, Hyoudou from the same or similar fields of endeavor teaches the use of: if the second packet includes a hardware acceleration identification (Hyoudou Para. [0011] setting information regarding setting of hardware offload functions of the plurality of NICs is acquired from a plurality of hypervisors and a hypervisor in which the VM is disposed is selected based on the setting information, and as a result, the VM is disposed by considering the setting of a hardware offload function. Para. [0043] inter-NIC transfer processing circuit 35 executes packet transmission/reception with another NIC 2 a via the I/O bus DMA controller 31. The relay circuit 36 is an offload relay circuit to which the relay function of the virtual switch 6 is offloaded. The relay circuit 36 searches for an action corresponding to input packet information (including an output to the reception destination port), and executes the action. The NIC 2 a is an example of an offload device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Hyoudou in the method of D2 and Tremblay. One of ordinary skill in the art would be motivated to do so for  inter-NIC transfer processing circuit 35 executes packet transmission/reception with another NIC 2 a via the I/O bus DMA controller 31. The relay circuit 36 is an offload relay circuit to which the relay function of the virtual switch 6 is offloaded (Hyoudou: para. [0043]).

Regarding claim 14, D2 and Tremblay teach the one or more computer readable media as recited in claim 8, wherein determining the corresponding first forwarding rule based on the input port information comprises:
determining the corresponding first forwarding rule based on the input port information if input port information is included in a predetermined field (Tremblay: para.  [0057] virtual switches on the physical servers add the information about the ingress port (e.g. the vnic) on which the packet is received into the packet header and forwards the packet to the centralized switch. The centralized switch can apply the flow rules as if the all the ports were connected to that switch. The centralized switch can either be a physical switch or a virtual switch including software running on a physical server; and para. [0053]).
It is noted that D2 and Tremblay do not explicitly disclose: if input port information is included in a predetermined field of metadata of the first second. 
However, Hyoudou from the same or similar fields of endeavor teaches the use of: if input port information is included in a predetermined field of metadata of the first second (Hyoudou Para. [0044 & 0080] classification circuit 39 analyzes header information of the reception packet, and adds the header information to the metadata assigned to the reception packet by the virtual port processing circuit 32. The metadata is used in the relay circuit 36). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Hyoudou in the method of D2 and Tremblay. One of ordinary skill in the art would be motivated to do so for inter-NIC transfer processing circuit 35 executes packet transmission/reception with another NIC 2 a via the I/O bus DMA controller 31. The relay circuit 36 is an offload relay circuit to which the relay function of the virtual switch 6 is offloaded (Hyoudou: para. [0043]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over D2, Tremblay and Hyoudou as applied to claim 1 above, and further in view of Guo et al. US20190319896A1, hereinafter Guo.
Regarding claim 4, D2, Tremblay and Hyoudou teach the method as recited in claim 3, and it is noted that D2, Tremblay and Hyoudou do not explicitly disclose: wherein the predetermined field comprises a Userdata field of DpdkRte_Mbuf.
However, Guo from the same or similar fields of endeavor teaches the use of: wherein the predetermined field comprises a Userdata field of DpdkRte_Mbuf (Guo: Para. [0075] the mbuf is managed by a memory pool (rte_mempool), and the rte_mempool applies for a plurality of mbufs at one time during initialization. Para. [0081 & 0070] DPDK or a user mode virtual switch accesses network packet content stored in the data by holding the head of the mbuf). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Guo in the method of D2, Tremblay and Hyoudou. One of ordinary skill in the art would be motivated to do so for enable the host and all the VMs to share a same memory storage area (Guo: Para. [0094]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D2 and Hyoudou as applied to claim 1 above, and further in view of Guo et al. US20190319896A1, hereinafter Guo.
Regarding claim 20, D2 and Hyoudou teach the apparatus as recited in claim 19, and it is noted that D2 and Hyoudou do not explicitly disclose: wherein the predetermined field comprises a Userdata field of DpdkRte_Mbuf.
However, Guo from the same or similar fields of endeavor teaches the use of: wherein the predetermined field comprises a Userdata field of DpdkRte_Mbuf (Guo: Para. [0075] the mbuf is managed by a memory pool (rte_mempool), and the rte_mempool applies for a plurality of mbufs at one time during initialization. Para. [0081 & 0070] DPDK or a user mode virtual switch accesses network packet content stored in the data by holding the head of the mbuf). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Guo in the method of D2 and Hyoudou. One of ordinary skill in the art would be motivated to do so for enable the host and all the VMs to share a same memory storage area (Guo: Para. [0094]).

Allowable Subject Matter
Claims 11-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892.
Johnsen et al. US 20170324665 A1 in para. [0367] an ingress port of a plurality of ports on a switch of the plurality of switches is associated a credit wait policy mapping table. [0368] At step 2110, the method can receive, at the ingress port of the switch of the plurality of switches.

Yamato et al. US 20110261723 A1 in claim 8 teaches flow information at least includes: a rule that is matched to a header of a packet received by said node: and an action that prescribes operation including forwarding by said node of a packet that matches to said rule, wherein in case said header of said packet received by said node fails to match to said rule of said flow information, said node forwards said packet to said controller, said controller decides on a flow of said packet received to set said flow information for said node on said flow, and said controller returns said packet to said node as a transmission source of said packet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/           Primary Examiner, Art Unit 2468